457 S.E.2d 590 (1995)
217 Ga. App. 378
BONNELL et al.
v.
AMTEX, INC.
No. A95A0627.
Court of Appeals of Georgia.
May 3, 1995.
Richard J. Tuneski, Alpharetta, for appellants.
Weener & Associates, Philip H. Weener, William P. Mason, Atlanta, for appellee.
McMURRAY, Presiding Judge.
Defendants' notice of appeal, filed on November 3, 1994, recites that they were appealing from the August 1, 1994, order of the trial court, which granted summary judgment on behalf of plaintiff Amtex, Inc., and set aside as fraudulent certain conveyances of real and personal property from defendant Edwin W. Bonnell to his spouse, defendant Susan Lynn Bonnell. Defendants' motion to set aside judgment was filed on August 29, 1994 and denied on October 5, 1994. In a separate order of October 5, 1994, the trial court imposed sanctions on defendants in the amount of $750 "as reasonable attorney's fees related to Plaintiff's Motion." This direct appeal followed. Held:
*591 The order imposing a $750 sanction for wilfully failing to attend a scheduled post-judgment deposition is in the nature of an award for frivolous litigation within the purview of OCGA § 9-15-14(b). Such an award is not directly appealable but requires an application to this court pursuant to the discretionary appeal procedures. OCGA § 5-6-35(a)(6). The denial of defendants' motion to set aside the judgment, brought under the authority of OCGA § 9-11-60(d), also requires an application for discretionary appeal. OCGA § 5-6-35(a)(8). Since neither ruling appealed from is tied to a directly appealable order, the appeal in the case sub judice must be dismissed.
Appeal dismissed.
ANDREWS and BLACKBURN, JJ., concur.